                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

IN RE:                                                       Case No.: 17-11415
                                                             Chapter: 13
          Polly A. Mark-Stephens                             Hearing Date: 07/15/2021

                                              Debtor         Judge Donald R. Cassling


                                            NOTICE OF MOTION

         TO:       M O Marshall, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
                    by electronic notice through ECF
                   Polly A. Mark-Stephens, Debtor, 4144 Lindenwood Drive, Apt. 2B, Matteson, IL 60443
                   Trent L Stephens, Co-Debtor, 15601 Turner Ave, Markham, IL 60428-3959
                   David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090
                    by electronic notice through ECF
                   Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604
                    by electronic notice through ECF



        PLEASE TAKE NOTICE that on 07/15/2021, at 9:30AM, I will appear before the Honorable
Judge Donald R. Cassling, or any judge sitting in that judge’s place, and present the motion of Codilis &
Associates, P.C. for Deutsche Bank National Trust Company, as Trustee for Soundview Home Loan
Trust 2006-OPT5, Asset-Backed Certificates, Series 2006-OPT5, a copy of which is attached.

        This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must
do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is
619. The meeting ID and password can also be found on the judge's page on the court's web site.

         If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.


                                                          /s/ Peter C. Bastianen
                                                         Attorney for Movant

Peter C. Bastianen ARDC#6244346
pete.bastianen@il.cslegal.com
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-13-27970
NOTE: This law firm is a debt collector.
                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on July 2, 2021 and as to the debtor and co-debtor by causing same
to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on July 2, 2021.
  M O Marshall, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
   by electronic notice through ECF
  Polly A. Mark-Stephens, Debtor, 4144 Lindenwood Drive, Apt. 2B, Matteson, IL 60443
  Trent L Stephens, Co-Debtor, 15601 Turner Ave, Markham, IL 60428-3959
  David M Siegel, Attorney for Debtor, 790 Chaddick Drive, Wheeling, IL 60090
   by electronic notice through ECF
  Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604
   by electronic notice through ECF


                                                       /s/ Peter C. Bastianen
                                                      Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-13-27970
NOTE: This law firm is a debt collector.
                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

IN RE:                                               Case No.: 17-11415
                                                     Chapter: 13
        Polly A. Mark-Stephens                       Hearing Date: 07/15/2021

                                       Debtor        Judge Donald R. Cassling



  MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY



       NOW COMES Deutsche Bank National Trust Company, as Trustee for Soundview
Home Loan Trust 2006-OPT5, Asset-Backed Certificates, Series 2006-OPT5, (hereinafter
“Movant”), by and through its attorneys, Codilis & Associates, P.C., and moves this Honorable
Court pursuant to 11 U.S.C. §362(d) and §1301(c) for an Order granting Movant relief from the
automatic stay and co-debtor stay, and in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 15601 Turner Ave, Markham, IL 60428-3959
(hereinafter “Subject Property”);


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 04/11/2017;


       4.      The Chapter 13 plan herein provides for the Debtor to execute a quit claim deed
for the Subject Property to her spouse in their divorce proceedings;


       5.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:
               a)    As of 06/10/2021, the loan past due for the 05/01/2017 post-petition
                     payment, and all amounts coming due since that date. Any payments
                     received after this date may not be reflected in this default;

               b)    As of 06/10/2021, the total post-petition default through and including
                     06/01/2021, is $112,651.06. Any payments received after this date may not
                     be reflected in this default;

               c)    On 07/01/2021, the default will increase to $115,111.89 and will continue to
                     increase as additional amounts become due;


       6.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       7.      That the subject note and mortgage are co-signed by Trent L Stephens and that to
the extent that the co-debtor stay of 11 U.S.C. §1301 applies to real estate loans, it applies to
Trent L Stephens and grounds exist for relief therefrom under 11 U.S.C. §1301(c)(1) as the co-
debtor received an ownership interest in the house and under 11 U.S.C. §1301(c)(3) if the
automatic stay is modified therein;


       8.      PHH Mortgage Corporation services the underlying mortgage loan and note for
the property referenced in this Motion for Relief for Deutsche Bank National Trust Company, as
Trustee for Soundview Home Loan Trust 2006-OPT5, Asset-Backed Certificates, Series 2006-
OPT5 (the noteholder) and is entitled to proceed accordingly. Should the Automatic Stay be
lifted and/or set aside by Order of this Court or if this case is dismissed or if the debtor obtains a
discharge and a foreclosure action is commenced or recommenced, said foreclosure action will
be conducted in the name of Deutsche Bank National Trust Company, as Trustee for Soundview
Home Loan Trust 2006-OPT5, Asset-Backed Certificates, Series 2006-OPT5 (the noteholder).
Deutsche Bank National Trust Company, as Trustee for Soundview Home Loan Trust 2006-
OPT5, Asset-Backed Certificates, Series 2006-OPT5 (the noteholder) has the right to foreclose
because: Noteholder is the original mortgagee or beneficiary or assignee of the security
instrument for the referenced loan. Noteholder directly or through an agent has possession of the
promissory note and the promissory note is either made payable to Noteholder or has been duly
endorsed;
       9.      Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding:
               $1,050.00      for Preparation of Notice and Motion for Relief from the
                              Automatic Stay, and prosecution of same
               $188.00        for Court filing fee


       10.     This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order.


       WHEREFORE, Deutsche Bank National Trust Company, as Trustee for Soundview
Home Loan Trust 2006-OPT5, Asset-Backed Certificates, Series 2006-OPT5 prays this Court
enter an Order pursuant to 11 U.S.C. Section 362(d) and Section 1301(c) modifying the
automatic stay and co-debtor stay as to Movant, allowing the fees and costs described herein to
be added to the indebtedness pursuant to the terms of the note and mortgage, and for such other
and further relief as this Court may deem just and proper.

       Dated this July 2, 2021.
                                                 Respectfully Submitted,

                                                 Codilis & Associates, P.C.


                                                 By: /s/ Peter C. Bastianen

                                                 Berton J. Maley ARDC#6209399
                                                 Rachael A. Stokas ARDC#6276349
                                                 Peter C. Bastianen ARDC#6244346
                                                 Joel P. Fonferko ARDC#6276490
                                                 Brenda Ann Likavec ARDC#6330036
                                                 Terri M. Long ARDC#6196966
                                                 Codilis & Associates, P.C.
                                                 15W030 North Frontage Road, Suite 100
                                                 Burr Ridge, IL 60527
                                                 (630) 794-5300
                                                 14-13-27970
                                                 NOTE: This law firm is a debt collector.
